             Case 8:11-cr-00362-SAG Document 65 Filed 09/14/20 Page 1 of 1

                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                            *
                                                    *
v.                                                  *           Criminal Case No. SAG-11-0362
                                                    *
ANDRE JAMAL COURTNEY                                *
                                                    *
*    *   *   *   *   *   *    *   *   *   *   *   * * *    *   *   *   *   *     *   *   *   *   *   *   *

                                      MEMORANDUM AND ORDER

          Now pending is Andre Courtney’s pro se “Rule 35 Motion for Temporary Release due to

the Cares Act.” ECF 63. Courtney argues he is eligible for compassionate release because he is a

vulnerable individual, and that the prison facility is unable to provide medical care under the

COVID-19 circumstances, which he asserts would likely result in a serious illness and death. But

Courtney does not provide medical records or other documentation of an underlying health condition

that would support his claim, nor does he provide any evidence of administrative exhaustion. The

court is thus without sufficient evidence to consider Courtney’s motion. Accordingly, Courtney’s

request for temporary release pursuant to 18 U.S.C. § 3582(c)(1)(A) is DENIED WITHOUT

PREJUDICE.

         So Ordered this 14th day of September, 2020.


                                                                 /s/
                                                  Stephanie A. Gallagher
                                                  United States District Judge




                                                      1
